DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on January 27, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on January 6, 2021 has been entered.  Claims 1-7, 10-12, and 14-19 have been amended.  Claim 20 has been cancelled.  As such, Claims 1-7, 10-12, and 14-19 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0022983 to Cabell et al. (“Cabell”).
With regard to Claims 1, 3, 5, 6, 10, and 14, Cabell discloses a fibrous structure containing a mixture of three or more different fibrous elements, such as filaments and/or fibers.  See, e.g., Abstract, entire document.  Cabell discloses that the fibrous structure can include paper and fabrics, paragraph [0049], can be layered, paragraph [0050], and provides one example of an outer layer, i.e., an exterior surface, of polysaccharide filaments, such as starch filaments, combined with an inner layer comprising wood pulp fibers.  Paragraph [0161].  Cabell notes that the fibrous elements may be associated with one another by being deposited onto one another.  Paragraph [0091]; see also paragraph [0182] (“biodegradable filaments can be deposited on the cellulose filament web”).  Cabell teaches that the fiber layer can be formed using wet-laid or dry-laid papermaking techniques to form a paper layer.  Paragraphs [0053] and [0065].  The wet-laid papermaking process provides a pre-formed fibrous structure, after which drying or bonding the fibers results in the association of the fibers into a fibrous structure.  Paragraph [0053].  Cabell teaches that the filaments exhibit a length greater than 5.08 cm and fibers exhibit a length less than 5.08 cm.  Paragraphs [0060] to [0063].  With regard to the fibrous structure being multi-ply with a second ply comprising a second wet laid fibrous structure ply, Cabell discloses the fibrous structure can be used in multi-ply tissues.  Paragraphs [0055] and [0104].  Specifically, Cabell notes that the fibrous structure can effectively form two plies by being folded on itself.  Paragraph [0104].  Such a folded configuration would satisfy the claim limitation of a second play comprising a second wet laid ply, as evidenced by Applicant’s own Specification.  See, e.g., page 9, lines 4-7 (“a single fibrous structure can effectively form two ‘plies’ or multiple ‘plies’, for example, by being folded on itself”).   Cabell does not specifically disclose that this particular example is dispersible; however, Cabell does suggest providing a dispersible fibrous structure generally.  For example, Cabell teaches that its fibrous structures can be used as sanitary tissues that are flushable.  Paragraphs [0052] and [0067].  Cabell further notes that each of its fibrous elements in the fiber structures can be biodegradable.  Paragraph [0134].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous structure comprising an outer layer of polysaccharide filaments combined with an inner layer comprising wood pulp fibers disclosed by Cabell as a dispersible fibrous structure in order to provide a more conveniently flushable and i.e. a first fibrous layer of spun fibers and a second fibrous layer, similar methods of manufacturing, i.e. utilizing hydroxyl polymers in combination with i.e. sanitary tissue.  The burden is upon Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, and 12-19 of copending Application No. 15/478,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application No. 15/478,322.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application No. 15/478,326.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application No. 15/478,344.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 15/478,357.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-19 of copending Application No. 15/478,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-19 of copending Application 15/478,372.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 12-17 of copending Application No. 15/478,402.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 11, 12, and 15-20 of copending Application No. 15/478,543.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.

Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 13-19, 21, and 22 of copending Application No. 15/478,410.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
Applicant argues that Cabell fails to teach a multi-ply fibrous structure comprising a first ply comprising a layered fibrous structure comprising a first layer comprising a plurality of first fibrous elements that are directly deposited on a surface of a second layer comprising a wet laid web and a second ply comprising a second wet-laid web.  The Examiner disagrees.  Cabell discloses that the fibrous structure can include paper and fabrics, paragraph [0049], can be layered, paragraph [0050], and provides one example of an outer layer, i.e., an exterior surface, of polysaccharide filaments, such as starch filaments, combined with an inner layer comprising wood pulp fibers.  Paragraph [0161].  As to the claimed second ply, Cabell teaches that its fibrous structure, which would include the first layer of starch filaments and second layer of wet laid paper pulp fiber, can be folded upon itself to form multiple plies.  Paragraph [0104].  Applicant’s Specification sets forth the scope of a second ply which would contain a wet laid fibrous structure, reciting that “a single fibrous structure can effectively form two ‘plies’ or multiple ‘plies’, for example, by being folded on itself.”  Page 9, lines 4-7.  Thus, Cabell satisfies the new claim limitation of a second ply comprising a second wet laid fibrous structure ply.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789